81584: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36621: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81584


Short Caption:OELLA RIDGE TR. VS. SILVER STATE SCH. CREDIT UNIONCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A809078Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/04/2020 / Trost, JanetSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:11/30/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantOella Ridge TrustKerry P. Faughnan


RespondentSilver State Schools Credit UnionMichael R. Brooks
							(Hutchison & Steffen, LLC/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


08/05/2020Filing FeeFiling Fee due for Appeal. (SC)


08/05/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-28806




08/05/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-28808




09/03/2020Filing FeeFiling Fee Paid. $250.00 from Kerry P. Faughnan.  Check no. 1083. (SC)


09/03/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-32568




09/04/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC)20-32701




09/22/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 30, 2020, at 3:30 pm. (SC).20-34888




09/24/2020Docketing StatementFiled Appellant's Civil Docketing Statement (SC)20-35220




10/02/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: October 15, 2020, at 3:30 pm. (SC).20-36336




10/15/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: October 28, 2020, at 2:00 pm. (SC).20-37961




10/28/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).20-39506




10/29/2020Settlement Order/ProceduralFiled Order Reinstating Briefing. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)20-39593




12/14/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/9/20.  To Court Reporter: Jennifer P. Gerold. (REJECTED PER NOTICE ISSUED ON 12/14/2020) (SC)


12/14/2020Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)20-45266




01/26/2021MotionFiled Stipulation Extending Time for Filing Opening Briefs. (SC)21-02425




01/26/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief. Due date is February 26, 2021. (SC)21-02440




02/26/2021MotionFiled Appellant's Motion to Extend Time to file Opening Brief and Appendix. (SC)21-05756




03/05/2021Order/ProceduralFiled Order Granting Motion and to File Document. Cause appearing, appellant's motion requesting a second extension of time to file the opening brief is granted. Appellant shall have until March 29, 2021, to file and serve the opening brief and appendix. Appellant's counsel shall have 7 days from the date of this order to file and serve a motion for leave to file an untimely transcript request form or a certificate that no transcripts will be requested. (SC)21-06481




03/12/2021MotionFiled Appellant's Motion for Permission to File Late Transcript Request. (SC)21-07229




03/15/2021Order/ProceduralFiled Order Regarding Motion. Appellant has filed a motion for leave to file an untimely transcript request form, but the motion does not include the transcript request nor does it specify a length of extension requested. Accordingly, the motion is granted as follows. Appellant shall have 7 days from the date of this order to file the transcript request form. (SC)21-07438




03/28/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/9/20. To Court Reporter: Jennifer P. Gerold. (REJECTED PER NOTICE ISSUED ON 3/29/21)(SC)


03/29/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-08818




03/29/2021BriefFiled Appellant's Opening Brief. (SC)21-09046




03/29/2021AppendixFiled Appellant's Appendix. Vol. 1. (SC)21-09048




03/29/2021AppendixFiled Appellant's Appendix. Vol. 2. (SC)21-09047




04/28/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: May 12, 2021. (SC)21-12139




05/12/2021BriefFiled Respondent's Answering Brief. (SC)21-13679




05/12/2021AppendixFiled Appendix to Respondent's Brief. (SC)21-13680




06/11/2021MotionFiled Stipulation Extending Time 30 Days for Filing Reply Briefs Pursuant to NRAP 31(b)(2). (SC)21-16859




06/11/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: July 12, 2021. (SC)21-16911




07/12/2021BriefFiled Appellant's Reply Brief. (SC)21-20054




07/13/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/16/2021TranscriptFiled Notice from Court Reporter. Jennifer P. Gerold stating that the requested transcripts were delivered.  Dates of transcripts: 03/09/21. (SC)21-26891




11/30/2021Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-34122




12/23/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Parraguirre/Stiglich/Silver. Author: Silver, J. Majority: Parraguirre/Stiglich/Silver.  137 Nev. Adv. Opn. No. 80. SNP21 - RP/LS/AS (SC)21-36621




01/18/2022RemittiturIssued Remittitur. (SC)22-01612




01/18/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/25/2022RemittiturFiled Remittitur. Received by District Court Clerk on January 19, 2022. (SC)22-01612





Combined Case View